Handy, J.:
This was an indictment for betting money in this state upon the result of the last Presidential election,- held- in the state of-Kentucky.
The objection to the indictment is, that the offense charged is not within the mischief intended to be prohibited by the statute upon which it is founded; that the statute intended to suppress the practice of betting upon elections to be held in this state, the tendency of which was to produce undue excite*1042ment amongst onr citizens, and improper interference -with the elective franchise.
But this, though it may have been an evil intended to be prevented, is manifestly not the primary object of the statute. The statute was passed “ to discourage and suppress gaming,” and its provisions are directed against gaming, or wagering, or betting money, in various forms, and amongst others, “upon the result of any election, of any kind whatever.” It is, therefore, the bettvng money in this state which was intended to be punished, though the subject-matter of the bet might not be within the limits of the state.
.• Upon this view, the judgment of the court below sustained the Indictment; and it must be affirmed.